    Case 3:18-cv-00104 Document 284 Filed on 09/16/19 in TXSD Page 1 of 1




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         GALVESTON DIVISION



Aaron Booth, et al.                      §
                                         §
versus                                   §            Case Number: 3:18−cv−00104
                                         §
Galveston County, et al.                 §


                           Notice Vacating Reassignment

       This case was reassigned to the docket of United States District Judge Jeffrey
V. Brown in error. The reassignment is vacated, and the case is returned to the
docket of United States District Judge George C. Hanks, Jr.

Date: September 16, 2019
                                                             David J. Bradley, Clerk
